DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 7, 10, 12, 14, 17-19, 21, 23, 24, 26, 29 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goutis et al (US 2016/0287502 hereafter Goutis) in view of Flohr et al (US 2012/0183486 hereafter Flohr) as evidence by Leon (Flat Iron Tips: How to Straighten Your Hair without Damage; Huffington Post, 10/2/2012, hereafter Leon), and Jachowicz et al (US 2006/0083705 hereafter Jachowicz).
Goutis discloses hair cosmetic formulation comprising a cationic surfactant [0218]; a thiol-based compound like thiolactic acid [abstract; a fatty alcohol [Examples]; a polyol, water and a 
While the reference discloses the composition components of the instant claims, the reference is silent to the pH of the overall formulation.  The pH of the individual components is disclosed, but the reference is silent to the specific pH of the formulation once applied together. Compositions for the hair range from acidic to alkali, and depend on the concentration of the constituent components as seen in the Flohr patent.
Flohr discloses a method for chemically altering the hair by applying a composition to the hair where the composition has a pH from 4.0-6.9 [abstract].  The composition comprises cationic surfactants [0094; thiolactic acid present about 8-10% [0092-0093]; at least a fatty alcohol with between 6 to 60 Carbon atoms [0075]; fatty substances that are not fatty alcohols [0095]; water and a neutralizing agent [0087].  The pH of the formulation is dependent on the concentration of pH adjusting agents present in the formulation can be obtained through optimization [0084-0089, 0123].  Hair can be altered in a method described comprising washing, rinsing he hard and applying the composition at various time periods from about 4-10 minutes [0121].  The composition is optimized for straightening and flat irons can be applied to achieve this end [0124-0125]. Depending on the coarseness of the hair, flat iron temperatures range from about 140-1750 C (see Leon section 3). It would have been obvious to 
While the Goutis discloses a hair composition comprising the cationic surfactant, fatty alcohol and other components such as thickeners and colorants, the reference is silent to the specific colorant or thickening agents of the instant claims.  However, the inclusion of the specific compounds into hair cosmetic compositions is well known in the art as seen in the Jachowicz patent. 
Jachowicz discloses a personal care composition for the hair which can alter the cosmetic properties of the hair, improving feel, smoothness of the hair [0026].  The formulation comprises cationic surfactants including those with quaternary ammonium compounds where they are present from 0.1-3% [0062, 0067]; thiolactic acid of similar reducing agents present 0.05-20% [0091-0092]; fatty substances and silicone [0052-0061].  The formulation further comprises UV protectants like titanium dioxide [0076-0080] and thickeners like synthetic fluorphlogopite [0098].  The pH of the formulation is adjusted by alkalizing agents from 0.1-30% and can adjust the pH from 3-8 [0102].  It would have been obvious to include the thickeners and protectants of Jachowicz to the formulation of Goutis as they comprise similar components and are used to alter hair chemically. 
With these aspects in mind, it would have been obvious to combine the prior art in order to produce a product and method for smoothing hair. It would have been obvious to follow the suggestions of Goutis to apply a flat iron as taught in Flohr with suggestions of Leon as this would have provided an expectation of success as the prior art solve the same problem. It would have been obvious to follow the suggestions of Goutsis to include thickeners and further protectants as seen in Jachowicz as they solve the same problem and comprise similar components.  The pH would have been an optimizable parameter and achieved through routine experimentation by one of ordinary skill in the art are and dependent on the types and concentrations of the pH adjusting compounds. One of ordinary .
Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. Applicant argues that:
The combination does not render the claims obvious since Goutis does not discloses the cationic surfactant, polyol or have a pH of the instant claims.
Regarding this argument, it remains the position of the Examiner that the combination continues to render the claims obvious. Applicant argues that composition K of Goutis, the composition which comprises the thiolactic acid, does not describe the other essential ingredients as such does not render the claims obvious.  Applicant however ignores that’s Goutis doe not only apply composition K to hair, but at least compositions G and F which comprise the essential components of the instant claims. Composition G comprises the cationic surfactants of claim 1, while F comprises a polyol [Examples].  The method of the Goutis applies all three compositions to the hair in a hair treatment composition and as such would meet the limitations of the instant claims by disclosing a hair cosmetic composition comprising at least one cationic surfactant, thiolactic acid, fatty alcohol, polymer, water and optional alkalizing agent.  The reference discloses these components with in the same ranges of the instant claims such that optimization would have been obvious to one ordinary skill in the art.  Regarding the pH, the reference discloses both alkalizing agents as required by the instant claims as well as acidifying agents.  The modification of hair compositions is found in supporting reference Jachowicz, which comprise alkalizing or acidifying agents within the ranges of the instant claims where the pH can be from 3 to 8, depending on the requirements of the formulation. Applicant argues that the inventive composition provides surprising compared to Goutis, however the invention is never compared directly to Goutis.  The inventive Examples compare thiolactic acid concentrations of 1, 2.5, 5 and 8 compared to 
For these reasons, the claims continues to be rendered obvious by the combination of the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618